Title: To George Washington from Brigadier General William Woodford, 13 January 1780
From: Woodford, William
To: Washington, George


          
            Dear Genl
            Philadelphia 13th Jany 1780
          
          The extreem badness of the weather has detaind the Troops much longer here then I could have expected, togeather with the dificulty of geting them supplied with necessaries for so long a March by land; they are still dificient in Blankets, Breeches & Shirts, for other things are tolerably well off.
          The two divisions under Colos. Russell & Nevill with the Artilery, are by this time at or near Lancaster; the third & last division Marched this Day, & Tomorrow I shall leave Town to get into the Front, & after giving the necessary orders shall proceed to Fredericksburg to make provision for their reception.
          It was thought best by the Board of war to march them separately [in] this severe weather, for the conveniency of accommodateing them with quarters, but by the time they reach Fredericksburg I should hope it will be more moderate, that the Tents may be pitched & the Troops move in a Boddy, which will contribute much to good order & decipline—this however will depend upon circumstances, by which I must govern my conduct.
          Colo. Cabell inclosed a Genl Return of the Virginia line to the Adjut. Genl by which your Excellency will see a State of the Troops.
          We have allready had some desertions, though not yet considerable, but I am under great anxiety on that account in our march through the State, the bad consequences of which I much dread. every thing in my power shall be done to prevent that & other mischeifs to the service.
          a number of men who reinlisted for the war late in last winter & in the spring were not furloughed, but promised that indulgence this winter, which most of them claim—the Board of war

have directed that the publick Faith should not be violated, but the engagement complied with; this will thin our Battalions, & from the great number of inducements they will meet with in the State to violate their Furloughs, I apprehend a bad account of them in the Spring. I have endeavour’d to persuade them to stay for this indulgence till a future Day, I have been able to prevail but in few instances.
          The necessary orders have been given some time ago for provision to be made for the Troops upon the rout we are to March, but I have sent one of my own quartermasters forward to Petersburg to lend his aid in the business, & to return & meet me upon the March, that I may know what we have to depend upon.
          I shall do myself the honour to write your Excellency from Fredericksburg, or sooner if any thing occurs, & I wish most sincerely to be able to give you a more pleasing account of our progress then the present prospect promises. with the most perfect attachment & respect I am Your Excellencies Obedt humble Servt
          
            Wm Woodford
          
        